PER CURIAM:
On September 29, 1992, this court disbarred respondent, Gary S. Mandel, on consent. In re Mandel, 612 A.2d 1282 (D.C.1992). Respondent had also been disbarred in Maryland, but was subsequently reinstated in that jurisdiction. On October 22, 1997, respondent was again disciplined when the Court of Appeals of Maryland indefinitely suspended him on consent. In a reciprocal proceeding, the United States District Court for the District of Maryland also indefinitely suspended respondent.
Bar Counsel informed this court of respondent’s suspensions, and in March 1998 this court referred the matter to the Board on Professional Responsibility (“Board”). The Board has now filed its report. Because respondent is already disbarred in this jurisdiction and has not sought reinstatement, the Board recommends that this matter be dismissed without prejudice to future consideration of the facts to which respondent stipulated in the Maryland proceeding in the event respondent petitions this court for reinstatement.
Bar Counsel does not take exception to the Board’s report and recommendation. Respondent has not filed any opposition to the Board’s report and recommendation. Given our limited scope of review, we adopt the Board’s recommendation. See D.C. Bar R. XI, § 9(g)(2); In re Goldsborough, 654 A.2d 1285 (D.C.1995). Accordingly, it is
ORDERED that this matter is dismissed without prejudice to future consideration of the facts to which respondent stipulated in the Maryland proceeding in the event respondent petitions this court for reinstatement.
So ordered.